Citation Nr: 0026281	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
acute viral hepatitis.

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

In May 1999, the appellant filed a VA Form 9, Appeal to the 
Board.  On this form he requested a hearing at a local VA 
office before a member of the Board at the RO (Travel Board 
Hearing).  The requested hearing apparently was not 
scheduled, nor was notice sent to the appellant.  The 
appellant should be scheduled for the Travel Board Hearing 
that he has requested.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

	The RO should schedule a Travel 
Board hearing for the veteran in 
accordance with 38 C.F.R. §§ 19.75 
and 20.704(a) (1999) (as amended 
effective March 17, 2000 changing 
the scheduling of travel board 
hearing from the order in which the 
requests were received to the place 
of each case on the Board's docket).  

The undersigned reminds the RO that 
a supplemental statement of the case 
is not required following the 
hearing.  38 C.F.R. § 19.31 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


